Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 22, 2015, between VIRTUS OIL AND GAS CORP., a Nevada corporation (the
“Company”), and HIMMIL INVESTMENTS, LTD., a British Virgin Island company (the
“Investor”).

In connection with the Securities Purchase Agreement, dated as of May 22, 2015,
entered into by the Company and the Investor (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the
Investor certain notes of the Company (the “Notes”), which will, among other
things, be convertible into shares of the Company’s common stock, $0.001 par
value per share (the “Common Stock”) to the Investor (as converted, the
“Conversion Shares”) in accordance with the terms of the Notes.

To induce the Investor to consummate the transactions contemplated by the
Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the 1933 Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

The Company and the Investor hereby agrees as follows:

Section 1.    Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Securities Purchase Agreement shall have the
meanings given such terms in the Securities Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the SEC pursuant to the 1933
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

1

 



“Effectiveness Deadline” means, (i) with respect to the Initial Registration
Statement required to be filed hereunder, the earlier of (A) the 110th calendar
day after the date of hereof in the event that such Registration Statement is
subject to a limited or full review by the SEC and (B) the fifth Trading Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Registration Statement will not be reviewed or
will not be subject to further review, and (ii) with respect to any additional
Registration Statements which may be required pursuant to Section 2, the earlier
of (A) the 90th calendar day following the date on which an additional
Registration Statement is required to be filed hereunder in the event that such
Registration Statement is subject to a limited or full review by the SEC and (B)
the fifth Trading Day after the date the Company is notified (orally or in
writing, whichever is earlier) by the SEC that such Registration Statement will
not be reviewed or will not be subject to further review. Notwithstanding the
above, in the event of a United States government shutdown or other similar
event resulting in the material limitation or discontinuation of the
Commission’s review of registration statements, periodic reports and other
services after the Company has filed a Registration Statement, the Effectiveness
Deadline for such Registration Statement shall be tolled for a period equal to
the duration of such material limitation of discontinuation.

“Filing Deadline” means, with respect to the Initial Registration Statement
required hereunder, the 45th calendar day after the date of hereof, and, with
respect to any additional Registration Statements which may be required pursuant
to Section 2, the 45th calendar day after the date on which the Company is
permitted to file such additional Registration Statement related to the
Registrable Securities (taking into account any Staff position with respect to
date on which the Staff will permit such additional Registration Statement to be
filed with the SEC).

“Registrable Securities” means, as of any date of determination, (a) all
Conversion Shares then issuable upon conversion in full of the Notes (assuming
on such date the Notes are converted in full without regard to any conversion
limitations therein), and (b) any securities issued or then issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (x) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the SEC under the 1933 Act and such Registrable Securities have
been disposed of in accordance with such effective Registration Statement, or
(y) such Registrable Securities have been previously sold in accordance with
Rule 144; provided however, that the number of shares of Common Stock to be
included in the Initial Registration Statement shall be 7,264,973.

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2, including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

2

 



“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.

“SEC” means the United States Securities and Exchange Commission.

Section 2.    Registration Statement Requirements.

(a)                The Company shall prepare and, as soon as practicable, but in
no event prior to the Second Additional Closing Date (as defined in the
Securities Purchase Agreement) or later than the Filing Deadline, file with the
SEC the Initial Registration Statement on Form S-3 or Form S-1, or such other
form reasonably acceptable to the Investor, covering the resale by the Investor
of all or such portion of the Registrable Securities (as determined on the date
of such filing and the effective date of such Registration Statement, as
applicable) as permitted by the SEC (provided that the Company shall use
diligent efforts to advocate with the SEC for the registration of all of the
Registrable Securities) pursuant to Rule 415. In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement pursuant to this Section 2 without the prior written consent of the
Investor. The Company shall have such Initial Registration Statement, and each
other Registration Statement required to be filed pursuant to the terms hereof,
declared effective by the SEC as soon as practicable, but in no event later than
the applicable Effectiveness Deadline. If at any time all Registrable Securities
are not covered by the Initial Registration Statement filed pursuant to this
Section 2, the Company shall file with the SEC one or more additional
Registration Statements so as to cover all of the Registrable Securities not
covered by the Initial Registration Statement, in each case, as soon as
practicable (taking into account any Staff position with respect to date on
which the Staff will permit such additional Registration Statement(s) to be
filed with the SEC), but in no event later than the applicable Filing Deadline
for such additional Registration Statement(s). By 9:30 a.m. New York time on the
Business Day following the effective date of each Registration Statement filed
in accordance herewith, the Company shall file with the SEC in accordance with
Rule 424 under the 1933 Act the final prospectus to be used in connection with
sales pursuant to such Initial Registration Statement.

(b)               If the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Investor on a delayed or continuous basis under Rule 415 at then-prevailing
market prices (and not fixed prices) (or as otherwise may be reasonably
acceptable to the Investor), or if after the filing of the Initial Registration
Statement with the SEC pursuant to this Section 2, the Company is otherwise
required by the Staff or the SEC to reduce the number of Registrable Securities
included in such Initial Registration Statement, then the Company shall reduce
the number of Registrable Securities to be included in such Initial Registration
Statement (if there is more than one Investor to be cut-back on a pro-rata
basis) until such time as the Staff and the SEC shall so permit such
Registration Statement to become effective and be used as aforesaid.
Notwithstanding anything in this Agreement to the contrary, if after giving
effect to the actions referred to in the immediately preceding sentence, the
Staff or the SEC does not permit such Registration Statement to become effective
and be used for resales by the Investor on a delayed or continuous basis under
Rule 415 at then-prevailing market prices (and not fixed prices) (or as
otherwise may be reasonably acceptable to the Investor), the Company shall not
request acceleration of the effective date of such Registration Statement, the
Company shall promptly (but in no event later than 48 hours) request the
withdrawal of such Registration Statement pursuant to Rule 477 under the 1933
Act, and the Effectiveness Deadline shall automatically be deemed to have
elapsed with respect to such Registration Statement at such time as the Staff or
the SEC has made a final and non-appealable determination that the SEC will not
permit such Registration Statement to be so utilized (unless prior to such time
the Company and the Investor have received assurances from the Staff or the SEC
reasonably acceptable to the Investor that a new Registration Statement filed by
the Company with the SEC promptly thereafter may be so utilized). In the event
of any reduction in Registrable Securities pursuant to this paragraph, the
Company shall file additional Registration Statements as permitted by the Staff
or the SEC in accordance with this Section 2 until such time as all Registrable
Securities have been included in Registration Statements that have been declared
effective and the prospectus contained therein is available for use by the
Investor.

3

 



(c)                In addition, in the event that the Staff or the SEC requires
the Investor seeking to resell securities under a Registration Statement filed
pursuant to this Agreement to be specifically identified as an “underwriter” in
order to permit such Registration Statement to become effective, and the
Investor does not consent to being so named as an underwriter in such
Registration Statement, then, in each such case, the Company shall reduce the
total number of Registrable Securities to be registered on behalf
of the Investor, until such time as the Staff or the SEC does not require such
identification or until the Investor accepts such identification and the manner
thereof. If notwithstanding any such reduction, the Staff or the SEC still
requires that the Investor be specifically identified as an “underwriter” in
order to permit such Registration Statement to be declared effect, the Investor
may within five (5) calendar days from being advised by the Company of such
determination, at its option, elect to have no Registrable Securities of the
Investor be included in such Registration Statement, and the Liquidation Damages
(as defined herein) provisions shall not be applicable (and cease accruing if
previously triggered) from and after such election by Investor; if upon being
advised by the Company of such determination, the Investor fails to advise the
Company of whether to include Registrable Securities in such Registration
Statement, the Company will not include any Registrable Securities in the
Registration Statement and the Liquidation Damages provisions shall not be
applicable (and cease accruing if previously triggered) from and after the
expiration of such five (5) calendar days.

Section 3.    Registration Procedures.

(a)                If and whenever the Company is required by the provisions of
Section 2 to effect the registration of any Registrable Securities under the
1933 Act, the Company will, as expeditiously as possible:

(i)subject to the timelines provided in this Agreement, prepare and file the
Registration Statement with the SEC, with respect to such Registrable Securities
and use its reasonable best efforts to cause such Registration Statement to
become and remain effective for the period of the distribution contemplated
thereby (determined as herein provided), respond as promptly as commercially
practicable to any comments received from the SEC with respect to a Registration
Statement or any amendment thereto and file any pre-effective amendments with
respect to a Registration Statement as promptly as reasonable possible, and
promptly provide to the Investor copies of all filings and SEC letters of
comment (provided that the Company shall excise any information contained
therein which would constitute material non-public information regarding the
Company or any subsidiary) and notify the Investor (by telecopier or by e-mail
address provided by the Investor) on or before the second business day
thereafter that the Company receives notice that (i) the SEC has no comments or
no further comments on the registration statement, and (ii) the registration
statement has been declared effective;

4

 

(ii)prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and prepare and file
with the SEC such additional Registration Statements as may be required
hereunder and to keep each additional Registration Statement effective;

(iii)furnish to the Investor such number of copies of the Registration Statement
and the prospectus included therein (including each preliminary prospectus) as
the Investor reasonably may request in order to facilitate the public sale or
their disposition of the securities covered by such Registration Statement or
make them electronically available;

(iv)if applicable, use its reasonable best efforts to register or qualify the
resale of the Registrable Securities covered by such Registration Statement
under the securities or “Blue Sky” laws of such jurisdictions as the Investor
shall request in writing, provided, however, that the Company shall not for any
such purpose be required to qualify to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
service of process in any such jurisdiction;

(v)if applicable, list the Registrable Securities covered by such Registration
Statement with the principal market or exchange on which the Common Stock is
then listed; and

(vi)promptly notify the Investor of the Company’s becoming aware that a
prospectus relating thereto is required to be delivered under the 1933 Act, of
the happening of any event or passage of time of which the Company has knowledge
as a result of which the prospectus contained in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing or
the financial statements included therein ineligible for inclusion or which
becomes subject to a SEC, state or other governmental order suspending the
effectiveness of the Registration Statement covering any of the Registrable
Securities.



5

 

(b)               The Investor hereby covenants that it will not sell any
Registrable Securities pursuant to such prospectus during the period commencing
at the time at which the Company gives the Investor notice of the suspension of
the use of such prospectus in accordance with this Section 3(b) and ending at
the time the Company gives the Investor notice that the Investor may thereafter
effect sales pursuant to the prospectus, or until the Company delivers to the
Investor or files with the SEC an amended or supplemented prospectus.

Section 4.    Provision of Documents. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of the Investor that the
Investor shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect and
maintain the effectiveness of the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.

Section 5.    Expenses. All expenses incurred by the Company in complying with
Section 2, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable Company counsel fees) incurred in connection with complying with
state securities or “Blue Sky” laws, fees of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) in connection with any filing with FINRA pursuant to
FINRA Rule 5110, transfer taxes, and fees of transfer agents and registrars, are
called “Registration Expenses.” The Company will pay all Registration Expenses
in connection with any Registration Statement described in Section 2.

Section 6.    Non-Registration Events. The Company and the Investor agree that
the Investor will suffer damages if (a) the Initial Registration Statement is
not declared effective by the SEC by the 120th calendar day following the
Initial Closing Date (as defined in the Securities Purchase Agreement), (b) any
other Registration Statement is not declared effective by its Effectiveness
Deadline or (or) if, after any Registration Statement is declared effective, its
effectiveness is not maintained in the manner and within the time periods
contemplated by this Agreement, and it would not be feasible to ascertain the
extent of such damages with precision. Accordingly, if (A) the Initial
Registration Statement is not declared effective on or before the 120th calendar
day following the Initial Closing Date, (B) any other Registration Statement is
not declared effective on or before its Effectiveness Deadline, or (C) any
Registration Statement described in Section 2 is declared effective by the SEC
but shall thereafter cease to be effective for a period of time which shall
exceed thirty (30) days in the aggregate per year (defined as a period of 365
days commencing on the date the Registration Statement is declared effective)
(each such event, a “Non-Registration Event”), then the Company shall deliver to
the Investor, as liquidated damages (“Liquidated Damages”), an amount equal to
one percent (1.0%) of the aggregate purchase price paid by the Investor pursuant
to the Securities Purchase Agreement for any unregistered Registrable Securities
then held by the Investor and for each subsequent thirty (30) day period (pro
rata for any period less than thirty days) which are subject to such
Non-Registration Event; provided, however, that after (i) sixty (60) days, the
Liquidated Damages shall be increased to two percent (2.0%) of the aggregate
purchase price paid by the Investor pursuant to the Securities Purchase
Agreement for any unregistered Registrable Securities then held by the Investor;
and (ii) the maximum amount of Liquidated Damages shall not exceed 10% of the
aggregate purchase price paid by the Investor pursuant to the Securities
Purchase Agreement for any unregistered Registrable Securities then held by the
Investor. The Company may pay the Liquidated Damages in cash or through the
issuance of shares of Company Common Stock (such number of shares of Common
Stock to be issued determined by dividing such dollar amount of Liquidated
Damages by the Conversion Price then in effect under the Notes), the resale of
which have been registered pursuant to a Registration Statement.

6

 



Section 7.    Indemnification.

(a) In the event any Registrable Securities are included in any Registration
Statement under this Agreement, to the fullest extent permitted by law, the
Company will, and hereby does, indemnify, hold harmless and defend the Investor,
each of its directors, officers, shareholders, members, partners, employees,
agents, advisors, representatives (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title) and each Person, if any, who controls the Investor
within the meaning of Section 15 of the 1933 Act or Section 20 of the Securities
Exchange Act of 1934 Act, as amended (the “1934 Act”) and each of the directors,
officers, shareholders, members, partners, employees, agents, advisors,
representatives (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding the lack of such title or any other
title) of such controlling Persons (each, an “Investor Party” and collectively,
the “Investor Parties”), against any losses, obligations, claims, damages,
liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees, costs
of defense and investigation), amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, lawsuit, inquiry, proceeding, investigation or
appeal taken from the foregoing by or before any court or governmental,
administrative or other regulatory agency, body or the SEC, whether pending or
threatened, whether or not an Investor Party is or may be a party thereto
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “Blue Sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or (ii) any untrue statement or alleged untrue statement of a material fact
contained in any prospectus (as amended or supplemented) or in any prospectus
supplement or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading (the
matters in the foregoing clauses (i) and (ii) being, collectively,
“Violations”). Subject to Section 7(c), the Company shall reimburse the Investor
Parties, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 7(a): (i) shall not apply to a Claim by an Investor Party arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Investor Party for such
Investor Party expressly for use in connection with the preparation of such
Registration Statement, prospectus or prospectus supplement or any such
amendment thereof or supplement thereto; (ii) shall not be available to the
Investor to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the prospectus (as amended or supplemented)
made available by the Company (to the extent applicable), including, without
limitation, a corrected prospectus, if such prospectus (as amended or
supplemented) or corrected prospectus was timely made available by the Company
pursuant to Section 3 and then only if, and to the extent that, following the
receipt of the corrected prospectus no grounds for such Claim would have
existed; and (iii) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Investor Party and shall survive the transfer of any of the
Registrable Securities by the Investor pursuant to Section 9(f).

7

 



(b) In connection with any Registration Statement in which the Investor is
participating, the Investor agrees to indemnify, hold harmless and defend, to
the same extent and in the same manner as is set forth in Section 7(a), the
Company, each of its directors, each of its officers who signs the Registration
Statement and each Person, if any, who controls the Company within the meaning
of the 1933 Act or the 1934 Act (each, an “Company Party”), against any Claim or
Indemnified Damages to which any of them may become subject, under the 1933 Act,
the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case, to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information relating to the Investor furnished to the Company by the
Investor expressly for use in connection with such Registration Statement; and,
subject to Section 7(c) and the below provisos in this Section 7(b), the
Investor will reimburse a Company Party any legal or other expenses reasonably
incurred by such Company Party in connection with investigating or defending any
such Claim; provided, however, the indemnity agreement contained in this Section
7(b) and the agreement with respect to contribution contained in Section 7 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Investor, which consent shall
not be unreasonably withheld or delayed, provided further that the Investor
shall be liable under this Section 7(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to the Investor as a
result of the applicable sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Company Party and
shall survive the transfer of any of the Registrable Securities by the Investor
pursuant to Section 9(f).

(c) Promptly after receipt by an Investor Party or Company Party (as the case
may be) under this Section 7 of notice of the commencement of any action or
proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Investor Party or Company Party (as the case
may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 7, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and such Investor Party or Company Party (as the case may
be); provided, however, an Investor Party or Company Party (as the case may be)
shall have the right to retain its own counsel with the fees and expenses of
such counsel to be paid by the indemnifying party if: (i) the indemnifying party
has agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such Investor Party or Company Party (as the
case may be) in any such Claim; or (iii) the named parties to any such Claim
(including, without limitation, any impleaded parties) include both such
Investor Party or Company Party (as the case may be) and the indemnifying party,
and such Investor Party or Company Party (as the case may be) shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Investor Party or Company Party and the
indemnifying party (in which case, if such Investor Party or Company Party (as
the case may be) notifies the indemnifying party in writing that it elects to
employ separate counsel at the expense of the indemnifying party, then the
indemnifying party shall not have the right to assume the defense thereof on
behalf of the indemnified party and such counsel shall be at the expense of the
indemnifying party, provided further that in the case of clause (iii) above the
indemnifying party shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for all Investor Parties or Company
Parties (as the case may be). The Company Party or Investor Party (as the case
may be) shall reasonably cooperate with the indemnifying party in connection
with any negotiation or defense of any such action or Claim by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to such Company Party or Investor Party (as the case may be) which
relates to such action or Claim. The indemnifying party shall keep the Company
Party or Investor Party (as the case may be) reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action,
claim or proceeding effected without its prior written consent; provided,
however, the indemnifying party shall not unreasonably withhold, delay or
condition its consent. No indemnifying party shall, without the prior written
consent of the Company Party or Investor Party (as the case may be), consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Company Party or Investor Party (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Company Party. For the avoidance of doubt, the immediately preceding sentence
shall apply to Sections 6(a) and 6(b) hereof. Following indemnification as
provided for hereunder, the indemnifying party shall be subrogated to all rights
of the Company Party or Investor Party (as the case may be) with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to such
Investor Party or Company Party (as the case may be) under this Section 7,
except to the extent that the indemnifying party is materially and adversely
prejudiced in its ability to defend such action.

8

 



(d) No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to indemnification from any
Person involved in such sale of Registrable Securities who is not guilty of
fraudulent misrepresentation.

(e) The indemnification required by this Section 7 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred;
provided that the Investor shall promptly reimburse the Company for all such
payments to the extent a court of competent jurisdiction determines that any
Investor Party was not entitled to such payments.

(f) The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Company Party or
Investor Party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law;
provided, however, that the Company shall not be obligated to pay an Investor
Party for Indemnified Damages associated with a particular Claim under this
Section 7 if the Company has already paid such Investor Party such Indemnified
Damages under Section 9 of the Securities Purchase Agreement.

Section 8.    Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 7 to the fullest extent permitted by law; provided,
however: (i) no contribution shall be made under circumstances where the maker
would not have been liable for indemnification under the fault standards set
forth in Section 7 of this Agreement, (ii) no Person involved in the sale of
Registrable Securities which Person is guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) in connection with such
sale shall be entitled to contribution from any Person involved in such sale of
Registrable Securities who was not guilty of fraudulent misrepresentation; and
(iii) contribution by any seller of Registrable Securities shall be limited in
amount to the amount of net proceeds received by such seller from the applicable
sale of such Registrable Securities pursuant to such Registration Statement.
Notwithstanding the provisions of this Section 8, the Investor shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Investor from the applicable
sale of the Registrable Securities subject to the Claim exceeds the amount of
any damages that the Investor has otherwise been required to pay, or would
otherwise be required to pay under Section 7(b), by reason of such untrue or
alleged untrue statement or omission or alleged omission.

9

 



Section 9.    Miscellaneous.

(a)                Remedies. In the event of a breach by the Company or by the
Investor of any of their respective obligations under this Agreement, the
Investor or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, shall be entitled to specific performance of its rights under this
Agreement. Each of the Company and the Investor agrees that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall not assert or shall waive the defense that a remedy at law
would be adequate.

(b)               Compliance. The Investor covenants and agrees that it will
comply with the prospectus delivery requirements of the 1933 Act as applicable
to it or an exemption therefrom in connection with sales of Registrable
Securities pursuant to a Registration Statement.

(c)                Piggy-Back Registrations. If, at any time prior to the six
month anniversary of the date hereof, there is not an effective Registration
Statement covering all of the Registrable Securities and the Company shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or the account of others under the 1933 Act of
any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the 1933 Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the Company’s stock
option or other employee benefit plans, then the Company shall deliver to the
Investor a written notice of such determination and, if within fifteen days
after the date of the delivery of such notice, the Investor shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities the Investor requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 9(c) that are the subject of a
then effective Registration Statement.

(d)               Amendments and Waivers. No provision of this Agreement may be
(i) amended other than by a written instrument signed by both parties hereto or
(ii) waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. Failure of any party to exercise any right
or remedy under this Agreement or otherwise, or delay by a party in exercising
such right or remedy, shall not operate as a waiver thereof.

(e)                Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Securities Purchase Agreement.

10

 



(f)                Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties. The Company may not assign (except by merger) its rights or
obligations hereunder without the prior written consent of the Investor. The
Investor may assign its rights hereunder if: (i) the Investor agrees in writing
with such transferee or assignee (as the case may be) to assign all or any
portion of such rights, and a copy of such agreement is furnished to the Company
within a reasonable time after such transfer or assignment (as the case may be);
(ii) the Company is, within a reasonable time after such transfer or assignment
(as the case may be), furnished with written notice of (a) the name and address
of such transferee or assignee (as the case may be), and (b) the securities with
respect to which such registration rights are being transferred or assigned (as
the case may be); (iii) immediately following such transfer or assignment (as
the case may be) the further disposition of such securities by such transferee
or assignee (as the case may be) is restricted under the 1933 Act or applicable
state securities laws if so required; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence such
transferee or assignee (as the case may be) agrees in writing with the Company
to be bound by all of the provisions contained herein; (v) such transfer or
assignment (as the case may be) shall have been made in accordance with the
applicable requirements of the Securities Purchase Agreement and the Notes; and
(vi) such transfer or assignment (as the case may be) shall have been conducted
in accordance with all applicable federal and state securities laws. The term
“Investor” in this Agreement shall also include all such transferees and
assignees.

(g)               Execution and Counterparts. This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

(h)               Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Securities Purchase Agreement.

(i)                 Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

(j)                 Headings. The headings in this Agreement are for convenience
only, do not constitute a part of the Agreement and shall not be deemed to limit
or affect any of the provisions hereof.

(Signature Pages Follow)

11

 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

VIRTUS OIL AND GAS CORP.

By: /s/ M. Rupert Ireland
Name: M. Rupert Ireland
Title: President and Chief Executive Officer

 

 

 

 



12

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

HIMMIL INVESTMENTS, LTD.

 

By: /s/ Arthur C. Price
Name: Arthur C. Price
Title: Director

 

 

 

 

 

 

 

 

 

 



13

